DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in respond to application filed on 04/23/2022.
Claims 1, 10, 16, and 20 have been amended in this action.
Claim 9 has been canceled in this action.
Claims 1-8, and 10-20 are pending.
Claims 1-8, and 10-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas Doss (Reg. No. 78,586) on 5/17/2022.

Amendment to the Claims:
	This listing of claims will replace all prior versions, and listings of claims in the application.
Listing of Claims:
1. (Currently Amended) A method for providing continuous test platforms, the method comprising: 
responsive to receiving a test configuration from a first user, preparing a first test configuration file comprising a first set of test agents; 
committing the first test configuration file to a repository to be accessed by one or more test engines, the repository comprising a second test configuration file comprising a second set of test agents; 
registering, in a continuous integration and continuous delivery (CI/CD) system, a uniform resource locator (URL) of the repository, a current branch of the repository, the first test configuration file, and the second test configuration file; 
executing, by the CL/CD system, a test on an application using one or more application programming interfaces (APIs) corresponding to the application and one or more test agents selected from the first set of test agents and the second set of test agents, wherein the one or more test agents selected by a dockerizing module and based on a level of demand on each test engine of the one or more test engines; 
receiving a first test result received from the execution of the first test configuration file by the first set of test agents; 
receiving a second test result from the execution of the second test configuration file by the second set of test agents; and 
providing a status of the test on the application to a user interface (UI), the status comprising the first test result and the second test result.  

2. (Original) The method of Claim I, further comprising registering the first user as a registered user with the CI/CD system thereby associating a test account of the registered user with the first test configuration file.  

3. (Original) The method of Claim 1, wherein the second test configuration file is associated with a test account of a second user.  

4. (Original)The method of Claim 1, further comprising homogenizing, in the CI/CD system, the first test result and the second test result as a uniform result having a uniform result format.  

5. (Original) The method of Claim 4, further comprising processing, using the CI/CD system, the uniform result by performing at least one CI/CD process selected based on the uniform result, wherein the at least one CI/CD process comprises at least one of: 
updating a central code base of an enterprise production environment, rejecting at least one code snippet processed by the test engine during execution of the first test configuration or the second test configuration, or marking the first test results as inconclusive.  

6. (Original) The method of Claim 1, wherein the first set of test agents and the second set of test agents comprise one or more test frameworks of: Karate, Protractor, RestAssured, RubyCucumber, and Apache JMeter.  

7. (Original)The method of Claim 6, wherein the one or more test frameworks comprise modular test frameworks that each correspond to one or more applications; and the one or more applications are configured to output one or more results that are dissimilar to the first test result and the second test result.  

8. (Original) The method of Claim 7, further comprising: adding a first modular test framework in response to a change in the one or more applications; and removing a second modular test framework in response to the change in the one or more applications.  

9. (Canceled) 

10. (Currently Amended) A method for providing continuous test platforms, comprising: 
receiving a test configuration request from a first user, 
the test configuration request comprising one or more desired testSets to be executed;
preparing, according to the test configuration request, a first test configuration comprising a first selection of one or more test agents, the first test configuration associated with a first application having a first set of application programming interface (API) rules; 
executing, using a test engine, the first test configuration to produce one or more first test results; 
storing, in a database, the one or more first test results; 
preparing, according to the test configuration request, a second test configuration comprising a second selection of the one or more test agents, the second test configuration being separate from the first test configuration and being associated with a second application having a second set of API rules; 
committing the first test configuration and the second test configuration to a repository, the first test configuration and the second test configuration being registered to the first user in the repository; 
executing, using the test engine, the second test configuration to produce one or more second test results;
storing, in the database, the one or more second test results; and 
homogenizing, in the database, the one or more first test results and the one or more second test results as one or more uniform results in a uniform results format.  

11. (Original) The method of Claim 10, wherein the first selection of the one or more test agents is controlled by a dockerizing module and based on a level of demand on the test engine.  

12. (Original) The method of Claim 10, wherein the second selection of the one or more test agents is controlled by a dockerizing module and based on a level of demand on the test engine.  

13. (Original) The method of Claim 10, further comprising: processing, using a continuous integration and continuous delivery (CI/CD) pipeline, the one or more uniform results by performing at least one CI/CD process selected based on the one or more uniform results.  

14. (Original) The method of Claim 13, wherein the at least one CI/CD process comprises at least one of: updating a central code base of an enterprise production environment, rejecting at least one code 36 of 39 115425271Attorney Docket No.: COF0116CON2 (029424.3091) snippet processed by the test engine during execution of the first test configuration or the second test configuration, or marking the first test results as inconclusive.  

15. (Original) The method of Claim 10, wherein the one or more test agents comprise one or more test frameworks of: Karate, Protractor, RestAssured, RubyCucumber, and Apache JMeter.  

16. (Currently Amended) A method, comprising: 
receiving a test configuration request from a first user, the test configuration request comprising one or more desired testSets to be executed; 
launching, with a continuous integration and continuous delivery (CI/CD) agent in accordance with a CI/CD protocol, a test engine and one or more test agents corresponding to the test configuration request, each of the one or more test agents comprising an application programming interface (API); 
preparing, according to a first test configuration, a first selection of the one or more test agents comprising one or more test frameworks, the first selection of the one or more test agents comprising a first set of API rules; 
preparing, according to a second test configuration, a second selection of the one or more test agents comprising the one or more test frameworks, the second selection of the one or more test agents comprising a second set of API rules; 
committing first test configuration and the second test configuration to a repository, the first test configuration and the second test configuration being registered to the first user in the repository; 
processing, with the test engine, the first test configuration with the first selection to produce one or more first test results; and 
processing, with the test engine, the second test configuration with the second selection to produce one or more second test results.  

17. (Original) The method of Claim 16, further comprising: homogenizing the one or more first test results and the one or more second test results in a uniform results format; and 37 of 39 115425271Attorney Docket No.: COF0116CON2 (029424.3091) generating, using the CI/CD agent and according to the uniform results format, a third test configuration.  

18. (Original) The method of Claim 16, wherein the one or more test agents comprise modular test agents that each correspond to one or more applications; and the one or more applications are configured to output one or more results that are dissimilar to the one or more first test results and the one or more second test results.  

19. (Original) The method of Claim 16, further comprising controlling, with a dockerizing module, an allocation of the one or more test agents based on a level of demand on the test engine.  

20. (Currently Amended) The method of Claim [[16]] 17, further comprising performing a trend analysis using the uniform results format.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination fail to teach, in combination of other limitations, executing, by the CL/CD system, a test on an application using one or more application programming interfaces (APIs) corresponding to the application and one or more test agents selected from the first set of test agents and the second set of test agents, wherein the one or more test agents selected by a dockerizing module and based on a level of demand on each test engine of the one or more test engines as recited in independent claim 1, and further fails to teach similar worded limitations in independent claims 10, and 16.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus the pending claims 1-8, and 10-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA CHEN DENG whose telephone number is 571-272-5989.  The examiner can normally be reached on Monday to Friday 9:30 -6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANNA C DENG/Primary Examiner, Art Unit 2191